 L D MCFARLAND COMPANY577 ;CoNCLUSLQNs of LAWIOperating Engineers Local Union No 3 of International Union of OperatingEngineers, AFL-CIO, is a labor organization within the meaning of Section 2 (5)of the Act2All Respondents' parts and service department employees, excluding ClydeHensley's sons, office and clerical employees, salesmen, guards, and supervisors asdefined by the Act, constitute, and during all times material herein constituted, aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act3Operating Engineers Local Union No 3 of International Union of OperatingEngineers, AFL-CIO, was on October 11, 1956, and at all times thereafter hasbeen, and now is, the exclusive representative of all the employees in the above-described appropriate unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act4 By failing and refusing to sign the collective-bargaining agreement, the termsof which having been agreed upon on October 12, 1956, Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act5By discriminatorily laying off Arthur Atkinson, Kenneth Owens, and ThurmanFortner on October 15, 1956, and thereafter refusing to reinstate them, Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act6By changing the employees' working conditions without prior consultation,negotiation, or discussion with the Union, the duly designated collective-bargainingrepresentative of the employees here involved, by interrogating their employees andapplicants for employment regarding their union affiliations and sympathies, bythreatening their employees with reprisals because of their union adherence, bythreatening the employees with discharge if they refused to cross the picket lineestablished by the Union at Respondents' plant, thereby interfering with, restrain-ing, and coercing their employees in the exercise of the rights guaranteed in Section7 of the Act, Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act7 The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 8 (a) (1) of the Act[Recommendations omitted from publication ]L. D McFarland CompanyandLocalUnion 5-246, InternationalWoodworkers of America,AFL-CIO,Petitioner.Case No 36-RC-1315.August 15,1958SUPPLEMENTAL DECISION AND DIRECTIONPursuant to the Board's Decision and Direction of Election'dated April 10, 1958, an election was conducted herein on June 11,1958, under the direction and supervision of the Regional Directorfor the Nineteenth RegionThe election was conducted by secretballot among the production and maintenance employeesUpon theconclusion of the balloting, a tally of ballots was issued and servedupon the parties in accordance with the Board's Rules and Regula-tionsThe tally shows that of the approximately 9 eligible voters,iNot pubs sbed121 NLRB No 68487926-59-voi 121-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD5 voted for the Petitioner, 4 voted against the Petitioner, and 1 ballotwas challenged by the Board agent.On June 19, 1958, following an investigation, the Regional Di-rector issued and duly served upon the parties his report on challengedballot in which he recommended the challenge to the ballot of LarryHowlan be sustained.Thereafter, the Employer filed its objectionsto recommendation and report on challenged ballot.The Regional Director's investigation disclosed that Larry Howlansustained an industrial injury in May 1956; that he returned to workfor a short period of time in 1957 but was unable to perform the typeof work available for him, and has not since worked for the Em-ployer.The Regional Director found that Howlan's reemploymentdepends not only upon his future recovery but upon the Employer'sneed for his service.This conclusion appears to be based on testi-mony at the hearing relative to the Employer's policy of recallinglaid-off or terminated employees; that an increase in work force wasdependent upon business conditions and weather.The exceptions filed by the Employer assert that the RegionalDirector's recommendation is based on an erroneous conclusion thatLarry Howlan is a laid-off employee.The Employer contends thatHowlan was employed by the Company as a permanent employeeon February 28, 1955, and worked continuously until May 16, 1956,the day he was injured while working for the Company. On May6, 1957, he was released for employment, and worked from May 6,1957, to May 9, 1957, for the Employer, but at that time his formerinjury was aggravated and he returned to "industrial injury status,"a status which continues as of today.The Employer states in itsbrief that the Company has work for this man and it is his injurywhich prevents him from working.Both the Employer and the Union appear to regard Howlan asan employee.As the record contains no evidence that Howlan hasquit or has been discharged, we find that he is an employee on sickleave, and in accordance with established Board policy, he may votein the election 2 In view of our finding, we overrule the challenge toHowlan's ballot.[The Board directed that the Regional Director for the NineteenthRegion shall, within ten (10) days from the date of this Direction,open and count the ballot of Larry Howlan, and serve upon the partiesa supplemental tally of ballots.]MEMBER JENKINS took no part in the consideration of the aboveSupplemental Decision and Direction.s Sylvania ElectricProducts, Inc,119 NLRB 824.